 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE GUADARRAMA,                                    No. 2:16-cv-2671 JAM KJN P
12                         Plaintiff,
13             v.                                         ORDER
14    C. RANDY LEWIS, et al.,
15                         Defendants.
16

17            Plaintiff has filed a motion for extension of time to file objections to the pending findings

18   and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 68) is granted; and

20            2. Plaintiff is granted thirty days from the date of this order in which to file objections.

21   Dated: December 20, 2018

22

23

24

25   guad2671.36


26
27

28
